DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/27/2022.	
3.	Claims 1-4, 8-12 are pending. Claims 1-4, 8-12 are under examination on the merits.  Claims 1-4, 8-9, 11-12 are amended. Claims 5-7 are cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 11-4, 8-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statements submitted on 12/30/202021, and 02/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2006/0178254 A1, hereinafter “”254”) in view of Yonemushi et al. (JP 2004-352779 A, machine translation, hereinafter “”779”).

Regarding claims 1-2,8: “254 teaches fine particle dispersion of infrared-shielding material, which is formed by dispersing fine particles of an infrared-shielding material (Page 2, [0025]), in a medium such as polypropylene resin (Page 3, [0038]-[0039]; Page 4, [0069]), the fine particles of the infrared-shielding material comprising: tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0 (Page 3, [0031]-[0032]), the dispersed particle size of the composite tungsten oxide fine particle is 1 nm or more and 200 nm or less (Page 2, [0030; Page 6, [0085]), wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure (Page 3, [0035]; Page 5, [0078]), and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al (Page 6, [0087]). “254 does not expressly teach modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less.
However, “779 teaches a thermoplastic polyolefin resin composition (Page 6/19, [0016]) comprising modified polyolefin (Page 7/19, [0019[) modified with one or more kinds selected from maleic anhydride and carboxylic anhydride such as UMEX 1001 as the modified polyolefin in J103WB as polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less (Page 14/19, [0051]; Page 18/19, Table 2) with benefit of providing a thermoplastic resin composition having a uniform fine dispersion of a compound and improved mechanical properties such as flexural modulus. Since mechanical properties can be improved without using a fibrous reinforcing agent such as glass fiber, it is possible to obtain a composition suitable for a circulation society, such as excellent recyclability of resin, and is very useful industrially (Page 19/19, [0055]). Furthermore, the thermoplastic resin composition obtained may be molded by injection molding or hot press molding, and may 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by “254, so as to include modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less as taught by “779, and would have been motivated to do so with reasonable expectation that this would result in providing a thermoplastic resin composition having a uniform fine dispersion of a compound and improved mechanical properties such as flexural modulus. Since mechanical properties can be improved without using a fibrous reinforcing agent such as glass fiber, it is possible to obtain a composition suitable for a circulation society, such as excellent recyclability of resin, and is very useful industrially (Page 19/19, [0055]). Furthermore, the thermoplastic resin composition obtained may be molded by injection molding or hot press molding, and may be used for blow molding. Since the resulting molded article is excellent in appearance and excellent in mechanical characteristics, heat distortion resistance, and the like, it is suitably used, for example, in automobile parts, household electric product parts, household products, packaging materials, and other general industrial materials as suggested by “779 (Page 13/19, [0049]). 

Regarding claim 4: “254 teaches the infrared absorbing material fine particles dispersion (Page 2, [0025]), wherein a dispersed particle size of the composite tungsten oxide fine particles is 1 nm or more and 200 nm or less (Page 2, [0030; Page 6, [0085]). 
Regarding claim 9: The disclosure of “254 in view of “779 is adequately set forth in paragraph above and is incorporated herein by reference. “254 teaches in order to disperse the fine particles in the substrate, the fine particles may be allowed to permeate from the surface of the substrate, or the substrate may be melted by heating above the melting point and the molten material is mixed with the fine particles. The resulting resin containing the fine particles is shaped into a film or a plate (board) and is used as the infrared-shielding material (Page 8, [0107]). 
“779 teaches the modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin (Page 13/19, [0056]), and molded (Page12/19, [0045] into any one shape selected from a plate, a film, and a thin film (Page 13/19, [0049]). 

9.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2006/0178254 A1, hereinafter “”254”) in view of Yonemushi et al. (JP 2004-352779 A, macine translation, hereinafter “”779”) as applied to claim 1 above, and further in view of Kuno Hiroko (US Pub. No. 2006/0008639 A1, hereinafter “”639”).

Regarding claims 10-12: The disclosure of “254 in view of “779 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “254 in view of “779 does not expressly teach a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material, a laminated structure for near-infrared absorption, comprising the near-infrared absorber present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near- infrared absorption function, and a laminated structure for near-infrared absorption, wherein the near-infrared 
	However, “639 teaches a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses (Page 1, [0008]), consisting of the heat shield layer, or in a form in which the heat shield layer has been laminated on the surface of a film- or board-like matrix material, or has been sandwiched between two of the matrix material (Page 1, [0012]; Page 4, [0037]). “639 teaches as the substrate resin that serves as a matrix for the heat shield layer, at least one resin is used which is selected from polyethylene resin, polyvinyl chloride resin, polypropylene resin, and polyester resin (Page 3, [0033]). The content of the heat shield filler uniformly dispersed in the heat shield layer can be varied depending on the thicknesses of heat shield layers to be formed, the thicknesses of matrix materials to be used for lamination where needed, and the optical characteristics and heat shielding characteristics to be targeted (Page 3, [0035]) with benefit of providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required (Page 1, [0008]).
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composite tungsten oxide fine particles by “254, so as to produce a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material as taught by “639, and would have been motivated to do so with reasonable expectation that this would result in providing a heat .

10.	Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2006/0178254 A1, hereinafter “”254”) in view of  Masao Hashimoto (JP 2012-224497 A, machine translation, hereinafter “”497”).

Regarding claims 1-3,8: “254 teaches fine particle dispersion of infrared-shielding material, which is formed by dispersing fine particles of an infrared-shielding material (Page 2, [0025]), in a medium such as polypropylene resin (Page 3, [0038]-[0039]; Page 4, [0069]), the fine particles of the infrared-shielding material comprising: tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0 (Page 3, [0031]-[0032]), the dispersed particle size of the composite tungsten oxide fine particle is 1 nm or more and 200 nm or less (Page 2, [0030; Page 6, [0085]), wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure (Page 3, [0035]; Page 5, [0078]), and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al (Page 6, [0087]). “254 does not expressly teach modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less, and the acid number of the modified polyolefin is 1 mgKOH/mg or more and 150 mgKOH/mg or less.

In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by “254, so as to include modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less, and the acid number of the modified polyolefin is 1 mgKOH/mg or more and 150 mgKOH/mg or less as taught by “497, and would have been motivated to do so with reasonable expectation that this would result in providing adding the acid-modified polyolefin, dispersibility of the inorganic fine particles which tends to aggregate in the intermediate film can be improved. As a result, the adhesive force is improved, and color unevenness can be 

Regarding claim 4: “254 teaches the infrared absorbing material fine particles dispersion (Page 2, [0025]), wherein a dispersed particle size of the composite tungsten oxide fine particles is 1 nm or more and 200 nm or less (Page 2, [0030; Page 6, [0085]). 

Regarding claim 9: The disclosure of “254 in view of “497 is adequately set forth in paragraph above and is incorporated herein by reference. “254 teaches in order to disperse the fine particles in the substrate, the fine particles may be allowed to permeate from the surface of the substrate, or the substrate may be melted by heating above the melting point and the molten material is mixed with the fine particles. The resulting resin containing the fine particles is shaped into a film or a plate (board) and is used as the infrared-shielding material (Page 8, [0107]). 
“497 teaches the modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin (Page 14/19, [0053]), and molded (Page 12/19, [0048]) into any one shape selected from a plate, a film, and a thin film (Page 4/19, [0003]; Page 13/19, [0051]). 

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2006/0178254 A1, hereinafter “”254”) in view of  Masao Hashimoto (JP 2012- as applied to claim 1 above, and further in view of Kuno Hiroko (US Pub. No. 2006/0008639 A1, hereinafter “”639”).

Regarding claims 10-12: The disclosure of “254 in view of “497 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “254 in view of “497 does not expressly teach a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material, a laminated structure for near-infrared absorption, comprising the near-infrared absorber present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near- infrared absorption function, and a laminated structure for near-infrared absorption, wherein the near-infrared absorber laminate is opposed to a laminated plate selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function, or is present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function.
	However, “639 teaches a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses (Page 1, [0008]), consisting of the heat shield layer, or in a form in which the heat shield layer has been laminated on the surface of a film- or board-like matrix material, or has been sandwiched between two of the matrix material (Page 1, [0012]; Page 4, [0037]). “639 teaches as the substrate resin that serves as a matrix for the heat shield layer, at least one resin is used which is selected from polyethylene resin, polyvinyl chloride resin, polypropylene resin, and polyester resin (Page 3, [0033]). The content of the heat shield filler uniformly dispersed in the heat shield layer can be varied depending on the thicknesses of heat shield layers to be formed, the thicknesses of matrix materials to be used for lamination where needed, and the optical characteristics and heat shielding characteristics to be targeted (Page 3, [0035]) with benefit of providing a heat shielding material for an agricultural and 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composite tungsten oxide fine particles by “254, so as to produce a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material as taught by “639, and would have been motivated to do so with reasonable expectation that this would result in providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required as suggested by “639 (Page 1, [0008]).

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 4, 9-12, 15-21, 23-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/01/2022